          Case 1:20-cv-05583-AKH Document 98 Filed 10/14/20 Page 1 of 2
                                                                U.S. Department of Justice
                                                                Civil Division, Federal Programs Branch
                                                                1100 L St. NW
                                                                Washington, DC 20530


By ECF                                                                              October 14, 2020
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:       State of New York, et al. v. U.S. Dep’t of Health and Human Servs., No. 20-cv-05583 (AKH)

Dear Judge Hellerstein:
        Defendants write to request a 21-day extension of the current deadline to produce the
administrative record in this case. The current deadline for filing the administrative record is October
16, 2020, set by this Court’s Order of September 22, 2020. Defendants have been working diligently
to compile and finalize the administrative record, but the task is enormous and Defendants therefore
requests additional time.

       Specifically, Defendants request that the existing deadlines set in this Court’s September 22
Order be extended by 21 days as follows:

             •   Defendants produce the administrative record on or before November 6, 2020. The
                 current deadline is October 16, 2020.
             •   Plaintiffs shall have until November 16, 2020 to comment or otherwise object as to
                 the adequacy, accuracy, or comprehensiveness of the administrative record. The
                 current deadline is October 26, 2020.
             •   Defendants further propose that the status conference currently set for October 29,
                 2020, at 11:00 a.m. be re-scheduled to November 19, 2020, at 11 a.m., or at any other
                 time convenient for the Court.

        Defendants respectfully submit that there is good cause for the extension. The administrative
record is enormous—currently estimated at two million pages, possibly more—and some of the
individuals involved in preparing, collecting, and reviewing materials have been actively involved in
time-sensitive matters regarding the COVID-19 crisis that have consumed much of their attention.
Defendants’ counsel contacted Plaintiffs’ counsel earlier today to seek their position on the requested
extension. Plaintiffs advised that they would not be able to take a position by close of business but
stated that they expected to advise the Court of their position by tomorrow.

       This is Defendants’ first request for an extension of these deadlines.
  Case 1:20-cv-05583-AKH Document 98 Filed 10/14/20 Page 2 of 2



                                         Respectfully submitted,

                                         JEFFREY BOSSERT CLARK
                                         Acting Assistant Attorney General

                                         MICHELLE R. BENNETT
                                         Assistant Director, Federal Programs Branch

                                         /s/ Stephen Ehrlich
                                         STEPHEN EHRLICH
                                         LIAM C. HOLLAND
                                         Trial Attorneys
                                         U.S. Department of Justice
                                         Civil Division, Federal Programs Branch
                                         1100 L Street NW
                                         Washington, D.C. 20005
                                         Telephone: (202) 305-9803
                                         Email: stephen.ehrlich@usdoj.gov

                                         Counsel for Defendant

CC: All Counsel of Record (by ECF)




                                     2
